Bloodworth, J.
1. When read in the light of the entire charge to the jury and the qualifying note of the judge in approving the grounds of ■ the motion for new trial, and in connection with the contract and the evidence,, there is no error in the excerpts from the charge, of which complaint is made, which requires the grant of a new trial.
(a) The 4th ground complains that the judge failed to instruct the jury “as to what constituted latent or patent defects, or what constituted reasonable care and diligence in law.” While the judge should explain to the jury the meaning of technical terms which occur in his instructions, a failure to do so will not generally be ground for a new trial, in the absence of an appropriate and timely written request for such explanation. Holmes V. Clisby, 121 Ga. 241 (7) (48 S. E. 934, 104 Am. St. R. 103). See also Pickens v. State, 132 Ga. 46, 47 (63 S. E. 783).
(b) The following principle is applicable to the 4th, 6th, and 7th grounds of the motion: “A correct statement of law embraced in a charge to the jury is not erroneous because the court failed in the same connection to give to the jury other appropriate instructions.” Lucas v. State, 110 Ga. 756 (36 S. E. 87) ; Central of Ga. Ry. Co. v. Grady, 113 Ga. 1045 (39 S. E. 441); Keys v. State, 112 Ga. 392 (4), 397 (37 S. E. 762, 8Í Am. St. R. 63) ; Rawlins v. State, 124 Ga. 31 (16), 50 (52 S. E. 1).
'(c) If fuller instructions than those given were desired, a request for. them should have been made, as required by § 6084 of the Civil Code of 1910.
*471Decided December 14, 1917.
Complaint; from Liberty superior court — W. B. Stubbs, judge pro hae vice. March 15, 1917.
A. 8. Way, 8. B. Brewton, B. A. Way, B. A. Cohen, for plaintiff in error. O’Byrne, Hartridge & Wright, Paul B. Seabroolc, contra.
2. “This court, by the constitutional amendment creating it, is limited in jurisdiction to the correction of errors of law alone, and therefore has no power to grant a new trial on the ground that the verdict is strongly contrary to the weight of evidence, if there is any evidence at all to support it,” Edge v. Thomas, 9 Ga. App. 559 (71 S. E. 875); Cook v. McMurria, 19 Ga. App. 491 (91 S. E. 785); Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732); McCarty v. Keys, 19 Ga. App. 494 (91 S. E. 875).
3. There is some evidence to support the vetdiet; and the judgment is

Affirmed.


Broyles, P. J., and Harwell, J., concur.